EXAMINER’S COMMENT
This Corrected Notice of Allowability is issued to correct the Information Disclosure Statement (IDS) dated 07/08/2011. 
The examiner has filled in missing information from the IDS dated 07/08/2011. 
	Specifically, see the attached IDS with corrections (in the form of supplied information) for the citations C84, C86, and C89.  
	The entire IDS document dated 07/08/2011 has been properly considered.
All else remains in effect and should be relied upon, including the Examiner’s Amendments, Issue Classification and Claim Numbering mailed with the Notice of Allowability of 14 October 2021.

SUMMARY
Claims 19-31 are allowed. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571)270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


BRATISLAV STANKOVIC
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663